DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to communication filed 4/26/21.

Response to Amendment
	Examiner acknowledges canceled claims 18 and 20.  Applicant’s arguments, see remarks page 5 lines 19- page 6 lines 9, filed 4/26/21, with respect to independent claims 1 and 17 have been fully considered and are persuasive.  The rejection of 10/26/20 has been withdrawn.  Prior art could not be found for the amended claim limitation.  Thus, application is in condition for allowance.  Reason for allowance based on applicant arguments provided in page 5 and 6 of the remarks filed 4/26/21.


Allowable Subject Matter
Claims 1-17 and 19 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
May 8, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664